ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77Q AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the “Agreement”) is made as of October 1, 2009, by and between John Hancock Health Sciences Fund (the “Acquired Fund”), a series of John Hancock World Fund (the “Acquired Fund Trust”), a Massachusetts business trust, and John Hancock Rainier Growth Fund (the “Acquiring Fund”), a series of John Hancock Funds III (the “Acquiring Fund Trust”), a Massachusetts business trust.
